56 N.Y.2d 828 (1982)
Amsterdam Wrecking & Salvage Co., Appellant,
v.
Greater Amsterdam School District, Respondent.
Court of Appeals of the State of New York.
Argued May 3, 1982.
Decided June 8, 1982.
James A. Lombardo and Richard T. Horigan for appellant.
William Mycek and John J. Mycek for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (83 AD2d 654; see, also, Public Improvements v Board of Educ., 56 N.Y.2d 850). Moreover, unlike Salesian Soc. v Village of Ellenville (41 N.Y.2d 521) where the village, neither at trial nor before the Appellate Division, ever raised the matter of the plaintiff's *830 failure to timely serve and file a notice of claim pursuant to former section 341-b of the Village Law, here the school district promptly moved to dismiss the action for failure to file a timely notice of claim.